DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/13/2021, 07/13/2021, 09/13/2021, 11/17/2021, and 09/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2018/0079862) with evidentiary support the European Search Opinion dated July 7th, 2021 in related Application No. 20 196 451.7, hereinafter EPO.
	Regarding claims 1-2 and 6, Meyer discloses a composition comprising a material containing 58 wt% bisphenol A carbonate units (i.e., first carbonate units having the structure as claimed in claims 1 and 2) and 42 wt% bisphenol TMC carbonate units (i.e., second carbonate units having the structure as claimed in claims 1 and 2) reacted with polydimethylsiloxane comprising 15 units and including divalent carbonate groups (i.e., third carbonate units having a divalent carbonate group and a divalent polysiloxane group with 15 units having the structure as claimed) (0096-0097, 0187-0188, and 0197). Per the calculation from EPO, the amounts disclosed in Meyer correspond to 65.013 mole% bisphenol A, 34.623 mole% bisphenol TMC, and 0.364 mole% polysiloxane carbonate units (page 5, second paragraph), thus overlapping the claimed 20-69.95 mole percent first carbonate units, 30-79.95 mole percent second carbonate units, and 0.05-0.4 mole percent third carbonate units.
	The polycarbonate material taught by Meyer has a weight-average molecular weight as determined by GPC of 12,000 to 120,000 g/mol, and the polydimethyl siloxane has a weight-average molecular weight of 3,000 to 20,000 g/mol, as measured with bisphenol A standard, which leads to a total weight-average molecular weight of from 15,000 to 140,000 g/mol (i.e., 12,000 + 3,000 = 15,000; 120,000 + 20,000 = 140,000) (0107-0108). This weight-average molecular weight range overlaps the claimed range of 18,000 to 35,000 g/mol.
Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 3, the polysiloxane of Meyer includes a structure as depicted in the claim (though flipped 180 degrees in orientation), with Ar being depicted as a divalent aryl group (i.e., two aromatic groups each with six carbon atoms and a central linkage Y), W being a one-carbon to six-carbon alkyl group (which meets R4), a polysilane block of zero or one units including alkyl units with one to ten carbon atoms, a polysiloxane block of one to ten units having including alkyl units with one to ten carbon atoms (note that the two separate polysiloxane units as claimed are adjacent to each other and are therefore indistinguishable from a single chain of one to ten units, with instances of either one or two units reading on the claimed configuration), Y being a one-carbon to six-carbon alkyl group (which meets R4), and Ar being depicted as a divalent aryl group (i.e., two aromatic groups each with six carbon atoms and a central linkage Y) (0023-0032 and 0099-0098).
Regarding claims 4 and 7, the first carbonate content of 65.013 mole % is substantially close to the claimed endpoint of 64.95 mole %, the second carbonate content of 34.623 mole % is substantially close to the claimed endpoint of 35 mole %, and the polysiloxane content of 0.364 mole % is substantially close to the claimed endpoint of 0.3 mole percent. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 5, Meyer discloses bisphenol A carbonate units (i.e., first carbonate units having the structure as claimed) and bisphenol TMC carbonate units (i.e., second carbonate units having the structure as claimed) and the polysiloxane of Meyer includes a structure as depicted by the claim (though flipped 180 degrees in orientation), with Ar being depicted as a divalent aryl group (i.e., two aromatic groups each with six carbon atoms and a central linkage Y), W being a one-carbon to six-carbon alkyl group (which meets R4), a polysilane block of zero or one units including alkyl units with one to ten carbon atoms, a polysiloxane block of one to ten units having including alkyl units with one to ten carbon atoms (note that the two separate polysiloxane units as claimed are adjacent to each other and are therefore indistinguishable from a single chain of one to ten units, with instances of either one or two units reading on the claimed configuration), Y being a one-carbon to six-carbon alkyl group (which meets R4), and Ar being depicted as a divalent aryl group (i.e., two aromatic groups each with six carbon atoms and a central linkage Y) (0023-0032, 0097-0098, 0187). In addition, the first carbonate content of 65.013 mole % is substantially close to the claimed endpoint of 64.95 mole %, the second carbonate content of 34.623 mole % is substantially close to the claimed endpoint of 35 mole %, and the polysiloxane content of 0.364 mole % is substantially close to the claimed endpoint of 0.3 mole percent (Calculations as evidenced by EPO). Instances of substantially close values have been found sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 8, Meyer discloses the further inclusion of an additive in an amount of 0.10 to 8.00 wt. %, which when added, further corresponds to an amount of polycarbonate-polysiloxane of 92 to 99.9 wt. % (i.e., 100 – 8 = 92; 100 – 0.1 = 99.9) (0158), overlapping the claimed 70 to 99.95 wt% of the polycarbonate-polysiloxane. With regards to the claimed roughening agent, the present specification admits roughening agents to include particulate material (see specification 0043), as the additive of Meyer is a material such as a pigment (i.e., a particulate material) (0159-0161) the limitations of a roughening agent are met.
Regarding claim 11, Meyer discloses its composition in the form of an extrudate (i.e., an extruded film) (0174 and claims 33-34).


Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 6, 8, or 11 above, and further in view of Yoshida et al. (US 2012/0217040).
	Regarding claim 9, Meyer discloses the composition of claim 8 as discussed above. Although Meyer acknowledges the inclusion of particulate additives which provide roughening function, Meyer does not specifically disclose the inclusion of a particulate crosslinked polymethylsilsesquioxane having a median equivalent spherical diameter of 0.1 to 10 micrometers.
	Yoshida, is directed to a film for electrical insulation used in a film capacitor, the film being preferably made of crosslinked particles of polymethylsilsesquioxsane (0001, 0058, and 0070-0071). The particles of Yoshida contribute a spherical shape reduces void formation, thereby preventing voltage deterioration (0062 and 0072). Yoshida prescribes a particle size of 0.5 microns or more and 3.0 or less, particularly in view of slidability and windability (i.e., such are roughening properties, and therefore, the particles are considered to be roughening agents) (0058).
	Meyer and Yoshida are analogous art in that they are related to the same field of endeavor of particulate polymer materials for use in electronic devices. Alternatively, Yoshida is reasonably pertinent to Applicant’s problem in that it uses the same materials (crosslinked particles of polymethylsilsesquioxsane of an overlapping diameter range) to provide the same effect (i.e., provide roughening). A person of ordinary skill in the art would have found it obvious to have selected the crosslinked particles of polymethylsilsesquioxsane having a diameter range of 0.5 microns or more and 3.0 or less for the additive of Meyer in order to provide reduced voltage deterioration, in addition to improved slid ability and windability (0058, 0062, and 0072). The range of Yoshida overlaps the claimed range of 0.1 to 10 micrometers, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
	Regarding the recitation of the phrase “median equivalent spherical diameter…determined by laser diffraction according to ISO 13320:2009”, it is not seen how the method of measurement imparts a particular structural difference not found in the purview of Yoshida, as there is nothing of the record to suggest the claimed measurement process is related to a specific structure. It is further noted that as Yoshida teaches selection of the claimed diameter for the same purpose of that as Applicant, it is not clear how any structure resulting from the claimed measurement method would be unobvious (only if present).
	Regarding claim 10, Meyer discloses the composition of claim 6 as discussed above. Meyer further teaches bisphenol A which depicte the structure for the first carbonate units, bisphenol TMC which depict a structure for the second carbonate units and the polysiloxane includes a structure as depicted by the claim (though flipped 180 degrees in orientation), with Ar being depicted as a divalent aryl group (i.e., two aromatic groups each with six carbon atoms and a central linkage Y), W being a one-carbon to six-carbon alkyl group (which meets R4), a polysilane block of zero or one units including alkyl units with one to ten carbon atoms, a polysiloxane block of one to ten units having including alkyl units with one to ten carbon atoms (note that the two separate polysiloxane units as claimed are adjacent to each other and are therefore indistinguishable from a single chain of one to ten units, with instances of either one or two units reading on the claimed configuration), Y being a one-carbon to six-carbon alkyl group (which meets R4), and Ar being depicted as a divalent aryl group (i.e., two aromatic groups each with six carbon atoms and a central linkage Y) (0023-0032 and 0097-0098). Meyer teaches the first carbonate content of 65.013 mole % which is substantially close to the claimed endpoint of 64.95 mole %, the second carbonate content of 34.623 mole % which is substantially close to the claimed endpoint of 35 mole %, and a polysiloxane content of 0.364 mole % which is substantially close to the claimed endpoint of 0.3 mole percent. Instances of substantially close values have been found sufficient to establish a prima facie case of obviousness. In addition, the weight average molecular weight range of Meyer of 15,000 to 140,000 g/mol overlaps the claimed range of 20,000 to 35,000, thereby establishing a prima facie case of obviousness (see above discussion).
	Although Meyer acknowledges the inclusion of particulate additives which provide roughening function (0158-0161), Meyer does not specifically disclose the inclusion of a particulate crosslinked polymethylsilsesquioxane having a median equivalent spherical diameter of 0.1 to 10 micrometers.
	Yoshida, is directed to a film for electrical insulation used in a film capacitor, the film being preferably made of crosslinked particles of polymethylsilsesquioxsane (0001, 0058, and 0070-0071). The particles of Yoshida contribute a spherical shape reduces void formation, thereby preventing voltage deterioration (0062 and 0072). Yoshida prescribes a particle size of 0.5 microns or more and 3.0 or less, particularly in view of slidability and windability (i.e., such are roughening properties, and therefore, the particles are considered to be roughening agents) (0058).
	Meyer and Yoshida are analogous art in that they are related to the same field of endeavor of particulate polymer materials for use in electronic devices. Alternatively, Yoshida is reasonably pertinent to Applicant’s problem in that it uses the same materials (crosslinked particles of polymethylsilsesquioxsane of an overlapping diameter range) to provide the same effect (i.e., provide roughening). A person of ordinary skill in the art would have found it obvious to have selected the crosslinked particles of polymethylsilsesquioxsane having a diameter range of 0.5 microns or more and 3.0 or less for the additive of Meyer in order to provide reduced voltage deterioration, in addition to improved slidability and windability (0058, 0062, and 0072). The range of Yoshida overlaps the claimed range of 0.1 to 10 micrometers, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
	Regarding the recitation of the phrase “median equivalent spherical diameter…determined by laser diffraction according to ISO 13320:2009”, it is not seen how the method of measurement imparts a particular structural difference not found in the purview of Yoshida, as there is nothing of the record to suggest the claimed measurement process is related to a specific structure. It is further noted that as Yoshida teaches selection of the claimed diameter for the same purpose of that as Applicant, it is not clear how any structure resulting from the claimed measurement method would be unobvious (only if present).
Regarding claim 12, Meyer discloses the limitations of claim 11 as discussed above. Meyer does not specifically teach the extruded film having a thickness of 2 to 15 µm. However, Meyer teaches extruding the composition to a final desired shape and form (0174). As the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the thickness of the extruded film based on routine experimentation, for the purpose of optimizing operation of said film. Said obvious modifications including, selecting a thickness required for a given end use including those thicknesses ranging from 2 to 15 µm. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a components. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2D 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is no patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the (product) thickness including over the range presently claimed to create a (product) with a thickness required for a given end use.
	Meyer further discloses the inclusion of an additive in an amount of 0.10 to 8.00 wt. %, which when added, further corresponds to an amount of polycarbonate-polysiloxane of 92 to 99.9 wt. % (i.e., 100 – 8 = 92; 100 – 0.1 = 99.9) (0158), overlapping the claimed 70 to 99.95 wt% of the polycarbonate-polysiloxane. Although Meyer acknowledges the inclusion of particulate additives which provide roughening function (0158-0161), Meyer does not specifically disclose the inclusion of a particulate crosslinked polymethylsilsesquioxane having a median equivalent spherical diameter of 0.1 to 10 micrometers.
	Yoshida, is directed to a film for electrical insulation used in a film capacitor, the film being preferably made of crosslinked particles of polymethylsilsesquioxsane (0001, 0058, and 0070-0071). The particles of Yoshida contribute a spherical shape reduces void formation, thereby preventing voltage deterioration (0062 and 0072). Yoshida prescribes a particle size of 0.5 microns or more and 3.0 or less, particularly in view of slidability and windability (i.e., such are roughening properties, and therefore, the particles are considered to be roughening agents) (0058).
	Meyer and Yoshida are analogous art in that they are related to the same field of endeavor of particulate polymer materials for use in electronic devices. Alternatively, Yoshida is reasonably pertinent to Applicant’s problem in that it uses the same materials (crosslinked particles of polymethylsilsesquioxsane of an overlapping diameter range) to provide the same effect (i.e., provide roughening). A person of ordinary skill in the art would have found it obvious to have selected the crosslinked particles of polymethylsilsesquioxsane having a diameter range of 0.5 microns or more and 3.0 or less for the additive of Meyer in order to provide reduced voltage deterioration, in addition to improved slidability and windability (0058, 0062, and 0072). The range of Yoshida overlaps the claimed range of 0.1 to 10 micrometers, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
	Regarding the recitation of the phrase “median equivalent spherical diameter…determined by laser diffraction according to ISO 13320:2009”, it is not seen how the method of measurement imparts a particular structural difference not found in the purview of Yoshida, as there is nothing of the record to suggest the claimed measurement process is related to a specific structure. It is further noted that as Yoshida teaches selection of the claimed diameter for the same purpose of that as Applicant, it is not clear how any structure resulting from the claimed measurement method would be unobvious (only if present).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Linzey et al. (US 5,019,418) in view of Meyer with evidentiary support from EPO.
	Regarding claims 13 and 14, Linzey discloses a metallized film capacitor comprising a metallized layer of copper (i.e., electrically conductive metal layer) over a polycarbonate (claims 1 and 3).
	Linzey does not appear to disclose its polycarbonate as comprising the composition according to claim 6.
	Meyer, in the analogous field of electronic devices comprising polycarbonates (0004-0005), discloses a composition comprising a material containing 58 wt% bisphenol A carbonate units (i.e., first carbonate units having the structure as claimed in claims 1 and 2) and 42 wt% bisphenol TMC carbonate units (i.e., second carbonate units having the structure as claimed in claims 1 and 2) reacted with polydimethylsiloxane comprising 15 units and including divalent carbonate groups (i.e., third carbonate units having a divalent carbonate group and a divalent polysiloxane group with 15 units having the structure as claimed) (0096-0097, 0187-0188, and 0197). Per the calculation from EPO, the amounts disclosed in Meyer correspond to 65.013 mole% bisphenol A, 34.623 mole% bisphenol TMC, and 0.364 mole% polysiloxane carbonate units (page 5, second paragraph), thus overlapping the claimed 20-69.95 mole percent first carbonate units, 30-79.95 mole percent second carbonate units, and 0.05-0.4 mole percent third carbonate units.
	The polycarbonate material taught by Meyer has a weight-average molecular weight as determined by GPC of 12,000 to 120,000 g/mol, and the polydimethyl siloxane has a weight-average molecular weight of 3,000 to 20,000 g/mol, as measured with bisphenol A standard, which leads to a total weight-average molecular weight of from 15,000 to 140,000 g/mol (i.e., 12,000 + 3,000 = 15,000; 120,000 + 20,000 = 140,000) (0107-0108). This weight-average molecular weight range overlaps the claimed range of 18,000 to 35,000 g/mol.
	Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Meyer further discloses its composition in the form of an extrudate (i.e., an extruded film) (0174). The material of Meyer used to form materials in the electronics sector (0005).
	A person of ordinary skill in the art would have found it obvious to have selected the extruded composition of Meyer for the polycarbonate film of Linzey in order to provide reduced aging characteristics and improved notched impact strength (0007 and 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farrell (US 2017/0022559) disclosing polycarbonate composition comprising 3 polycarbonate units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781